IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT
                 _______________

                   No. 98-30519
                 _______________


    In the Matter of: JOE CONTE TOYOTA, INC.,

                                        Debtor.

 ELIZABETH W. MAGNER and EVAN PARK HOWELL, III,

                                        Appellees,

                     VERSUS

              JOSEPH P. CONTE, JR.,

                                        Appellant.

JOE CONTE TOYOTA, INC., and JOSEPH P. CONTE, JR.,

                                        Appellants,

                     VERSUS

  UNIDENTIFIED PARTIES; EVAN PARK HOWELL, III,
                       and
              ELIZABETH W. MAGNER,

                                        Appellees.


            _________________________

  Appeals from the United States District Court
      for the Eastern District of Louisiana
                  (97-CV-2905-J)
            _________________________

                 August 10, 1999
Before JOLLY and SMITH, Circuit Judges, and VANCE,* District
Judge.

PER CURIAM:**



      We have reviewed the briefs and pertinent parts of the record

and have heard the arguments of counsel.            There is no reversible

error.     The summary judgment, accordingly, is AFFIRMED.

      All outstanding motions are DENIED.




        *
           District Judge of the Eastern District of Louisiana, sitting by
designation.
      **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2